Title: From George Washington to Lund Washington, 20 December 1785
From: Washington, George
To: Washington, Lund



Dr Lund,
Mount Vernon 20th Decr 1785.

Having come to a fixed determination (whatever else may be left undone) to attend to the business of my plantations; and having enquired of Geo: Washington how far it would be agreeable to him & his wife to make this place a permanent residence, (for before it was only considered as their temporary abode, until some plan could be settled for them) & finding it to comport with their inclinations, I now inform you that it will be in my power to comply with your wishes with less inconvenience than appeared when you first proposed to leave my employment.
The business of the Mill is what both of us, will be most at a loss about at first; & as the people wanting flour are in the habit of applying to you for it, it would be rendering me a service to give your attention to this matter, until he can become a little acquainted with the mode of managing it; & your advice to him afterwards in this & other affairs may be useful.

The mode of paying the taxes, the times of collection, & in what kind of property it is most advantageous to discharge them, & the amount of them, is another business in which he will be to seek; & I have not sufficient knowledge of the practice to instruct him.
Nothing else occurs to me at this time in which it is essential to give you any trouble after the present year; for if I should not be able to visit the plantations as often as I could wish, (owing to company or other engagements) I am resolved that an account of the stock, & every occurrence that happens in the course of the week shall be minutely detailed to me every Saturday. Matters cannot go much out of sorts in that time without a seasonable remedy. For both our interests, the wheat remaing in the straw should be an object of your care. I am your sincere friend &c.

G: Washington

